Henderson, J.,
delivered the opinion of the Court.
This is an application for leave to appeal from a denial of a writ of habeas corpus. The record shows that petitioner was committed to Spring Grove Hospital on the medical certificates of two doctors. See Sections 1 and 30, Article 59, 1951 Code. Petitioner has had three sanity hearings in the past two years. See Section 20, Article 59, 1951 Code. Petitioner’s present contention seems to be that the writ should issue as a matter of right. Section 7, Article 42, 1951 Code provides, in effect, that there is no right of appeal from a denial of the writ unless the petitioner is detained “as a result of a prosecution for a criminal offense.” Inasmuch as petitioner *676is not so detained, “this Court has no jurisdiction on appeal * * Miller v. Superintendent, 198 Md. 659, 80 A. 2d 898; Miller v. Superintendent, 190 Md. 741; Bailey v. Superintendent, 190 Md. 735.

Application denied, with costs.